Citation Nr: 0123260	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to restoration of a 40 percent evaluation for 
disability of the lumbosacral spine.

Entitlement to an initial evaluation in excess of 40 percent 
for disability of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that a 40 percent 
disability rating was warranted for arthritis of the 
lumbosacral spine after granting service connection for the 
same.  The veteran provided testimony before an RO Hearing 
Officer in November 1999.  By a rating decision of July 2000, 
the RO reduced the disability rating for the veteran's 
arthritis of the lumbosacral spine from 40 percent to 20 
percent, effective October 1, 2000.  The veteran offered 
testimony before the undersigned Member of the Board at a 
hearing at the RO in June 2001.  Transcripts of both hearings 
are of record.

In June 2001, the veteran withdrew from his appeal the issue 
of entitlement to an increased evaluation for left knee 
disability.

The veteran is also seeking service connection for disability 
of the thoracic spine and to reopen claims for service 
connection for disabilities of the shoulders, cervical spine 
and right knee.  These issues have not been decided by the 
RO.  Therefore, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  By a rating decision of April 1997, the veteran's 
service-connected disability of the lumbosacral spine was 
assigned a 40 percent disability rating, effective August 20, 
1992.

2.  In a July 2000 decision, the RO reduced the evaluation 
for the veteran's service-connected disability of the 
lumbosacral spine to 20 percent, effective October 1, 2000.  

3.  Material improvement in the service-connected disability 
was not established by the evidence of record at the time of 
the July 2000 decision.


CONCLUSION OF LAW

The requirements for reducing the rating for the veteran's 
service-connected disability of the lumbosacral spine from 40 
percent to 20 percent were not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105, 3.343, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for the 
purpose of determining whether the reduction at issue was 
improper.

In an April 1997 rating decision and supplemental statement 
of the case, service connection for arthritis of the 
lumbosacral spine was granted, effective August 20, 1992, on 
the basis that the disability had been aggravated by the 
veteran's service-connected left knee disability.  The 
disability was assigned a 40 percent evaluation based on 
scoliosis, severe arthritis, significant limitation of 
motion, and mild neurological involvement of the lower 
extremities.  No deduction was made for the level of 
disability existing without aggravation.  

The evidence upon which the RO based its decision included 
records of October 1992 to December 1994 from Kaiser 
Permanente, showing a diagnosis of degenerative joint disease 
of the lumbar spine.  A September 1996 statement from Larry 
K. Hoffman, M.D. indicates that he had treated the veteran 
since January 1995 for complaints of cervical and lumbosacral 
pain.  He indicated that the pain and progression of the 
veteran's arthritis were directly related to the injuries he 
sustained in service.  

The veteran submitted a copy of a February 1997 X-ray report 
in May 1997, which indicates that mild loss of disc space at 
L3-4, marked loss of disc space at L5-S1, with prominent 
ventral and dorsal osteophyte formation at that same 
location, and hypertrophic changes of the L4 through S1 
apophyseal joints bilaterally were found.  The impression was 
degenerative disc disease at L5-S1.

A medical certificate from the veteran's employer was 
submitted in July 1997.  It indicates that the veteran was 
noted to have right buttock pain with paresthesias.  The 
veteran was advised to take time off from work and refrain 
from any physical activities.

A July 1997 letter from James S. Anderson, M.D., indicates 
that the veteran presented to the physician with significant 
right leg pain.  He reported that he had received a Demerol 
injection which temporarily relieved his symptoms, but that a 
few days later had experienced excruciating pain down his 
leg.  The veteran could toe and heel walk without difficulty.  
Flexion from the waist was to about 30 degrees without 
reversal of spinal rhythm upon raising.  Strength was five of 
five.  The veteran was found to have an L5 dermatomal pattern 
of hypesthesia on the right.  Deep tendon reflexes were 
absent in the lower extremities bilaterally and the veteran's 
toes were down going bilaterally.  Impression was that the 
veteran had " a good story of sciatica," and most likely an 
L5 radiculopathy.

A July 1997 medical absence report shows that the veteran had 
been under the care of Isam A. Diab, M.D., for ankylosing 
spondylitis, sacroiliitis, sciatica, and lumbar spondylosis.  
Dr. Diab advised the veteran to avoid long periods of 
standing and sitting.  

In a letter dated in May 1998, Dr. Diab indicated that he had 
followed the veteran's ankylosing spondylitis, and that the 
condition was active "off and on."  A September 1998 letter 
from Dr. Diab indicates that the veteran had limited motion 
of the shoulders and thoracic and lumbar spine.  He stated 
that the veteran's condition was chronic and that life-long 
treatment would be required.

An October 1998 MRI report indicates that there was central 
canal stenosis at L2-L3 which was presumably related to facet 
joint changes and ligamentum flavum thickening.  Also noted 
were central canal and right-sided neural foraminal stenosis 
at L3-L4 with right L3 nerve root impingement, grade I 
anterolisthesis of L4 and L5 with associated facet joint 
hypertrophy producing central canal and bilateral foraminal 
stenosis, right L4 nerve root impingement, and concentric 
disc/osteophyte complex an facet joint hypertrophy at L5-S1 
with bilateral foraminal stenosis and bilateral L5 nerve root 
impingement.

A December 1998 examination report from Jerold P. Gurley, 
M.D., notes that the veteran stood erect and ambulated with a 
normal, narrow-based gait.  He was able to heel and toe walk 
without difficulty.  His distal neurovascular exam revealed 
diminished sensation to light touch in the L5 distribution on 
the right.  He had pain with straight leg raising on the 
right.  Radiographs showed lumbar spondylosis at the L3-4, 
L4-5 and L5-S1 levels.  The veteran had almost complete loss 
of disc space height at L5-S1.  There was a 9mm. 
anterolisthesis of 15 to 20 percent slippage of L4 and L5 
with associated foraminal stenosis.  There was a small amount 
of spurring and disc space height loss at the L3-4 level.  
The impression was lumbar spondylolisthesis at L4-5, lumbar 
spondylosis at L3-4, L4-5 and L5-S1, and radicular right leg 
pain, L4 and L5 distribution.  A series of lumbar epidural 
steroids were ordered.

The veteran was afforded a VA orthopedic examination in March 
1999.  He reported gradually progressive symptoms for the 
past 28 years.  He stated that flare-ups with back and right 
leg pain had increased since the previous year.  The examiner 
noted that the veteran had been out of work for the previous 
few weeks because of a flare-up.  Pain, stiffness, 
fatigability, and lack of endurance were noted.  Physical 
examination demonstrated that the veteran could ambulate 
independently.  The veteran's gate was somewhat stiff upon 
getting out of the examination chair.  There was some 
tenderness over the spine.  No significant spasm was noted, 
and there was no deformity detected.  The veteran could 
forward flex to a 85 degrees, with pain throughout the range 
of motion.  He could bend and rotate 30 degrees, also with 
pain.  The orthopedic examiner's diagnosis was lumbosacral 
spine with degenerative disc disease, stenosis, and 
instability.  

The veteran also underwent a VA neurological examination in 
March 1999.  It disclosed that the veteran stood with 
difficulty because of lower back, upper back, and knee pain.  
He walked with his feet angled out at 25 degrees bilaterally, 
and his propulsion and balance were mildly impaired.  There 
was no evidence of foot drop.  On testing flexion of the 
hips, the veteran experienced low back pain in the back and 
on the side of testing.  The veteran had decreased position 
sense in his right toes and mild position sense in his left 
toes.  He had hypesthesia of both thighs, of the right 
posterior calf, and of the distal two-thirds of the left 
sole.  Both patellar and Achilles reflexes were absent.  The 
neurological examiner concluded that the lower back injury 
was aggravated by the veteran's left knee condition, finding 
chronic lower back and leg pain.  He again noted absent 
reflexes in both lower extremities and sensory changes in 
both lower extremities.  

The neurological examiner also ordered an electromyography 
which disclosed moderate L5 radiculopathy on the right and 
possible bilateral S1 radiculopathy to a very mild degree.

The evaluation of 40 percent was continued by the RO in 
supplemental statements of the case dated in May and July 
1999 because the evidence did not establish the presence of 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome.

A further VA examination was performed in December 1999.  The 
examiner noted the veteran's extensive history of arthritis, 
disc disease, and stenosis.  He also noted neurologic 
abnormalities as shown in the veteran's medical records.  The 
veteran reported that he was in the process of applying for 
permanent total disability and Social Security Disability.  
Physical examination revealed that the veteran ambulated with 
the assistance of back and leg braces and a cane.  The back 
was tender, sore, and painful on palpation.  There was pain 
throughout the range of motion, with flexion to 65 degrees 
and neutral bend and rotation to 30 degrees.  The examiner 
detected "a little" sciatic irritation going into the right 
leg.  The diagnosis was history of fibromyalgia and 
ankylosing spondylitis with degenerative arthritis and 
degenerative disc disease, spinal stenosis and radiculopathy.  
Aggravation of the veteran's symptoms due to his abnormal 
gait was also noted.  The examiner concluded that based on 
reasonable medical probability and certainty, the majority of 
the veteran's symptoms were due to the underlying disc 
disease, stenosis, ankylosing spondylitis, and fibromyalgia.  
He noted minor aggravation due to the abnormal gait, but 
indicated that it was not possible to assign a percentage to 
the symptomatology associated with the abnormal gait.

In January 2000, the RO issued an SSOC in which it proposed 
to reduce the evaluation to 10 percent.   

In February 2000, the veteran submitted additional medical 
evidence in support of his claim.  A January 1999 treatment 
report indicates that the veteran submitted to caudal 
epidural injections of steroids in attempt to alleviate his 
radiating low back pain.  

A January 1999 examination report from University Orthopedic 
Associates indicates that the veteran could toe and heel walk 
and was not tender in the low back.  He had no notch 
tenderness.  Range of motion was limited and slightly 
uncomfortable.  There was no weakness on motor testing.  The 
veteran was slightly dull to pin on the right dorsum of the 
foot and also on the left dorsum.  Knee and ankle jerks were 
absent, with no clonus.  Review of lumbar spine films showed 
L4-5 degenerative spondylolisthesis and disc narrowing at L5-
S1.  MRI showed a very degenerative L5-S1 level with a 
protruding disc which was found to cause L5 root stenosis.  
There was central stenosis at L4-5.  There was a slightly 
bulging disc at L3-4, which caused mild to moderate central 
stenosis.  

A May 1999 letter from Dr. Diab indicates that despite a 
regimen of pain control medications and a comprehensive 
rehabilitation program, the veteran continued to have 
limitation in his range of motion.  He stated that X-rays 
revealed extensive degenerative changes and spondylitis at 
the lumbar spine and  sacroiliac joint, and that EMG and 
nerve conduction studies had shown moderate chronic right L5 
radiculopathy and absent reflexes bilaterally in the lower 
extremities.  Dr. Diab also indicated that because of the 
stress and his overall condition, the veteran had developed 
fibromyalgia.  

By a rating decision of July 2000, the RO decreased the 
veteran's disability rating for the veteran's low back 
disability to 20 percent, effective October 1, 2000.  It 
noted that the original 40 percent disability evaluation was 
based on the evaluation of the veteran's entire back 
condition rather than that which was in fact aggravated by 
his service-connected left knee condition.  The RO pointed to 
the December 1999 VA examination, wherein the examiner 
concluded that the great majority of the veteran's symptoms 
were due to underlying disc disease, stenosis, ankylosing 
spondylitis, and fibromyalgia, none of which were connected 
to service.  The RO noted that the veteran had been diagnosed 
with widespread arthritis in his knees, back and shoulders, 
and that the extent of the arthritis should be considered as 
it tended to show the veteran's predisposition to develop 
arthritis.  It observed that because the aggravation of the 
back by the veteran's left knee disorder had been referred to 
as being a minor contributor to his current symptoms, the 
veteran was not entitled to a disability evaluation of 40 
percent.  It concluded that "minor" indicated  that "less 
than half of the veteran's symptoms are caused by his left 
knee condition."  Based on that conclusion, the RO hinted 
that the veteran was entitled to "something less than" 20 
percent.  However, because the medical evidence was not 
entirely clear, the RO assigned a 20 percent disability 
rating for the veteran's arthritis of the lumbosacral spine, 
based on moderate limitation of motion.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e)(2000).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete.  Those examinations that are less complete than 
those on which payments were authorized or continued may not 
serve as a basis to reduce an evaluation.  Ratings on account 
of diseases subject to temporary or episodic improvement may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated.  
With a showing of material improvement, the rating agency 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344.  

In addition, 38 C.F.R. § 4.13 (2000) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.

The RO based the reduction of the veteran's 40 percent 
evaluation on the December 1999 medical opinion indicating 
that the great majority of the veteran's symptoms are due to 
disk disease, stenosis, ankylosing spondylitis, and 
fibromyalgia, and that the aggravation due to gait impairment 
from the veteran's service-connected left knee disability was 
very minor.  Although the RO has classified the service-
connected low back disability as arthritis or lumbosacral 
strain, the medical evidence has consistently shown the 
presence of disk disease with radiculopathy.  The 40 percent 
evaluation assigned in the April 1997 rating decision was 
based in part upon the presence of radiculopathy.  
Subsequently, the RO denied an evaluation in excess of 40 
percent not because the veteran was not service-connected for 
intervertebral disc disease, but rather because the 
intervertebral disc disease did not meet the criteria for an 
evaluation in excess of 40 percent.  On no occasion has the 
RO taken steps to sever service connection for the disk 
disease with radiculopathy.  It is clear to the Board that 
the veteran's service-connected low back disability includes 
disk disease.

It is also clear from the medical evidence that there has 
been no significant improvement in the arthritis or disk 
disease of the veteran's lumbosacral spine.  Although the 
record now includes a medical opinion indicating that the 
degree of disability due to aggravation is very minor, the 
physician did not suggest that there had been any change in 
the degree of disability due to aggravation since the April 
1997 rating decision which failed to make a deduction based 
on the level of disability without aggravation.  Therefore, 
the Board finds that the requirements for reducing the 
evaluation to 20 percent were not met at the time of the 
rating decision reducing the evaluation.  Accordingly, 
restoration of the 40 percent evaluation is warranted.

Finally, the Board notes that although regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), after the 
RO's most recent consideration of the veteran's claim, the 
Board's decision herein is entirely favorable to the veteran 
so there is no prejudice to the veteran.


ORDER

Restoration of a 40 percent evaluation for disability of the 
lumbosacral spine is granted, effective the date of 
reduction.


REMAND

Review of the evidence of record discloses that the veteran 
claims to be in receipt of Social Security Administration 
(SSA) disability benefits.  During his June 2001 hearing, the 
veteran indicated that he was receiving SSA benefits.  
Neither a copy of the decision granting SSA disability 
benefits to the veteran, nor the medical records used in 
rendering that determination are of record.  As the record of 
such award and the evidence upon which it was based would be 
relevant to the case currently before the Board, the RO must 
initiate efforts to procure this evidence.  

It appears to the Board that other evidence pertinent to the 
veteran's claim is also outstanding.

In addition, the veteran's most recent VA examination of his 
service-connected low back disability was in December 1999.  
The examiner did not provide sufficient information for 
rating purposes, particularly with respect to the 
neurological manifestations of the service-connected 
disability.  Moreover, the veteran's SSA records were not 
available for the examiner's review.  Therefore, the veteran 
should be afforded another VA examination.

The Board further notes that the veteran was denied 
entitlement to a total rating based on unemployability due to 
service-connected disabilities in a July 2000 rating 
decision.  Later in July 2000, the veteran submitted a 
statement which the Board construes to be a notice of 
disagreement with the denial of a total rating.  Therefore, 
the veteran should be provided a statement of the case on the 
total rating issue. 
.
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who may possess 
additional records pertinent to his low back 
or total rating claim.  After securing any 
necessary release(s) from the veteran, the 
RO should attempt to obtain copies of all 
identified records not currently associated 
with the claims folder.

2.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should attempt to obtain all 
records pertaining to the veteran's 
disability retirement from East Ohio Gas and 
his award of long term disability benefits 
from the Cigna Corporation.

3.  If the RO is unsuccessful in obtaining 
any records identified by the veteran or any 
of the records pertaining to the 
aforementioned disability determinations, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

4.  The RO should obtain from the Social 
Security Administration copy of its decision 
awarding the veteran disability benefits and 
of the records upon which the award was 
based.

5.  Then, the RO should schedule the 
veteran for a VA examination or 
examinations by a physician or physicians 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
arthritis and disk disease of the 
lumbosacral spine.  The examiner(s) must 
review the claims folder before 
completing the examination report(s).  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner(s) should specifically 
identify any excursion of motion 
accompanied by pain.  The 
physician(s) should be requested 
to identify any objective 
evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be 
assessed in terms of additional 
degrees of limitation of motion.  

The examiner(s) should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
on repeated use or during flare-
ups.  If this is not feasible, 
the examiner(s) should so state.  

The neurologic examiner should 
specifically identify any 
evidence of neuropathy due to the 
service-connected disability, to 
include characteristic pain, 
demonstrable muscle spasm, and 
absent ankle jerk, and should 
assess the frequency and duration 
of any symptoms of sciatic 
neuropathy.  

The examiner(s) should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided. 

6.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the veteran's service-
connected left knee disability, to 
include any subluxation, instability and 
locking.  The examiner must review the 
claims folder before completing the 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The 
physician should be requested to 
identify any objective evidence 
of pain and to assess the extent 
of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be 
assessed in terms of additional 
degrees of limitation of motion.  

The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated 
use or during flare-ups.  If this 
is not feasible, the examiner(s) 
should so state.  

The examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be provided. 

7.  After completion of the foregoing, the 
RO should review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and the implementing 
regulations.  

9.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 40 percent for low back disability 
and entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.  The RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  It 
should also consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefits 
sought on appeal, to include a total rating 
based on unemployability, are not granted to 
the veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  If the total rating issue remains 
at issue or any other new issue is addressed 
in the SSOC, the veteran should be informed 
of the requirements to perfect an appeal 
with respect to the issue(s).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 


